Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 4, 2019

                                      No. 04-18-00575-CV

                                  Charles Victor WILLIAMS,
                                           Appellant

                                                v.

                                      Scott STILES, et al.,
                                            Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER
       On October 10, 2018, this appeal was dismissed for want of prosecution based on
appellant’s failure to pay the filing fee for the appeal. On October 30, 2018, this court withdrew
our opinion and judgment dismissing the appeal and reinstated the appeal on our docket.

       Appellant’s brief was originally due to be filed on February 1, 2019. By order dated
February 13, 2019, this court denied appellant’s motion requesting that we include a document
that was not admitted into evidence in the appellate record. Our order stated appellant’s brief
must be filed by March 15, 2019.

        Because neither the brief nor a motion for extension of time had been filed, this court
ordered appellant to show cause in writing by April 5, 2019, why this appeal should not be
dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a). On April 2, 2019, appellant filed
a motion requesting an additional sixty-day extension to file his brief. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT
WILL BE GRANTED. Appellant’s brief must be filed no later than May 13, 2019, which is
sixty days from the March 15, 2019 deadline. If appellant’s brief is not filed by May 13, 2019,
this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant’s
brief must comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 38.1.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2019.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court